Name: Commission Regulation (EEC) No 2757/80 of 28 October 1980 amending Regulation (EEC) No 2664/80 on the conditions governing imports of sheepmeat and goatmeat products from Bulgaria, Hungary, Poland and Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/36 Official Journal of the European Communities 29 . 10 . 80 COMMISSION REGULATION (EEC) No 2757/80 of 28 October 1980 amending Regulation (EEC) No 2664/80 on the conditions governing imports of sheepmeat and goatmeat products from Bulgaria, Hungary, Poland and Czechoslovakia 1 . The following paragraph is hereby added to Article 1 : 'The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff.' 2 . The following paragraph la is hereby inserted in Article 7 : ' la. For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in sections 10 and 11 , a statement of the net mass and the number of animals to be imported .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 2664/80 (2 ) laid down the conditions governing imports of sheepmeat and goatmeat products from Bulgaria , Hungary , Poland and Czechoslovakia ; whereas that Regulation should be supplemented in order to define the coefficients for converting net mass into carcase mass for live animals ; Whereas, in order to attain the objective pursued by Regulation (EEC) No 2664/80 , licence applications and licences must , in the case of live animals, refer to the net mass and to the number of head ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2664/80 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licence applications lodged as from 20 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 2 ) OJ No L 276, 18 . 10 . 1980 , p . 29 .